                                                                     Sheppard, Mullin, Richter & Hampton LLP
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                                                                     212.653.8700 main
                                                                     212.653.8701 fax
                                                                     www.sheppardmullin.com



                                                                    212.634.3095 direct
                                                                    dlbrown@sheppardmullin.com



February 4, 2020

 VIA ECF
 The Honorable Jesse Furman
 United States District Judge
 United States Courthouse
 40 Foley Square
 New York, NY 10007


               Re:   Jason Boyce v. Bruce Weber, et ano. / 1:19-cv-3825

Dear Judge Furman:
       We are counsel to defendants Bruce Weber and Little Bear, Inc. (“Defendant’s) in the
above-entitled action, and respectfully submit this letter regarding the Daubert deadline

       On January 28, 2020, the Court extended both the summary judgment and Daubert
deadlines to February 12, in response to Defendant’s letter-motion. [Dkt. # 62, 63].

        Defendants are grateful for the Court’s order respecting the summary judgment
deadline. However, Defendants had not sought a specific deadline for the filing of a Daubert
motion because, at the time, Defendants were unsure when Plaintiff’s expert, Dr. Judy Ho, would
be available for her continued deposition.

         Previously, Defendants had over two weeks between the scheduled deposition of Dr. Ho
(January 13) and the previous Daubert deadline (January 30). However, as explained in our prior
letter, as a result of issues that arose when Defendants attempted to depose Plaintiff’s expert
witness in Los Angeles on January 13, 2020 that deposition was not completed, which resulted in
letter motion practice and a hearing before Judge Netburn, at which she ordered that if Plaintiff
still wants to use Dr. Ho, they have to make her available for a full seven (7) hours of deposition
and pay Defense costs for this.

        The deposition of Plaintiff’s expert, Dr. Ho, is now scheduled for February 6 in Los
Angeles. Therefore, the February 12 Daubert deadline would not afford us sufficient time to
review the transcript, consider, prepare and file a Daubert motion, if such a motion is appropriate
(especially considering Defendants are deposing another witness in LA on February 7, working
on the summary judgment motion due on February 12 in this case, and are arguing a summary
judgment motion in front of Judge Daniels on February 11). Defendants respectfully submit they
should not be given only three weekdays to work on and finalize a Daubert motion, when they
 The Honorable Jesse Furman
 Page 2



 would have had a full two weeks but for Plaintiff’s improper termination of Dr. Ho’s
 deposition. By contrast, Plaintiff deposed Defendants’ expert, Dr. Mark Mills, on January 17
 without incident, and he has almost a month to file his Daubert motion.

         Defendants therefore respectfully request that the Daubert deadline for both parties be
 extended to February 20 – which is 14 days after the anticipated date of the deposition of
 Plaintiff’s expert.

        We have conferred with Plaintiff who advised that they do not object to the extension of
 the Daubert deadline for both parties to February 20.



                                                      s/Daniel L. Brown
                                                      Daniel L. Brown

                                       for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


The deadlines for both parties to file both summary judgment motions and Daubert motions is
hereby EXTENDED to February 12, 2020. The Clerk of Court is directed to terminate ECF No.
66. SO ORDERED.



                              February 5, 2020
